Citation Nr: 1736519	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-09 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to December 2003.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO) which granted service connection for pseudofolliculitis barbae and assigned a 0 percent, noncompensable rating, effective March 10, 2008.  

The Veteran testified at an April 2012 Board videoconference hearing.  The hearing transcript is of record.  The Board remanded the appeal in February 2014 for an updated VA examination, and for readjudication of the claim in a supplemental statement of the case with consideration of all potentially applicable diagnostic criteria.  This was accomplished, and the Board finds that it may proceed with a decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

As discussed in a November 2016 Board remand, that the claim for an initial compensable rating for pseudofolliculitis barbae was stayed pending resolution of the appeal in Johnson v. McDonald, 27 Vet. App. 497 (2016).  That stay has been lifted and the Board may now proceed with adjudication of the claim.  


FINDINGS OF FACT

1.  For the entire rating period, pseudofolliculitis barbae is shown to affect less than five percent of exposed body area, and less than five percent of total body area. 

2.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of PFB during any 12-month period on appeal.

3.  Pseudofolliculitis barbae does not result in painful scars or disfigurement to the head, face, or neck.


CONCLUSION OF LAW

The criteria for an initial compensable rating for pseudofolliculitis barbae have not been met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued preadjudicatory April 2008 notice to the Veteran which addressed his initial service connection claim.  The Veteran has appealed the initial assigned rating.  Thus, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, photographs, and lay statements and Board hearing testimony.

The Veteran has been afforded VA examinations to address service-connected pseudofolliculitis barbae.  Additionally, pursuant to a February 2014 remand, the RO obtained an updated May 2014 VA examination, and readjudicated the claim in a subsequent supplemental statement of the case with consideration of potentially applicable diagnostic criteria for rating scars and disfigurement of the head, face and neck.  The Board finds that cumulatively, VA examinations of record are adequate for rating purposes and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for her service-connected disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The Board finds that the weight of the evidence does not establish that symptoms related to pseudofolliculitis barbae have changed in severity over the course the appeal to warrant a staged rating. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Pseudofolliculitis barbae is currently rated under criteria set forth in 38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 (dermatophytosis, to include tinea of the beard area) provides that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

The Board notes that the Schedule for Rating Skin Disabilities was amended in October 2008 so that it more clearly reflects VA's policies concerning the evaluation of scars, specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, these changes expressly by regulation only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under those codes and requests review under the clarified criteria.  See 73 Fed. Reg. 54708  (September 23, 2008).  While the Veteran has not expressly requested review under the clarified criteria, effective October 23, 2008, a February 2014 remand order indicated that the claim should be readjudicated with consideration of both the old and new skin regulations.  In this case, however, the Veteran's PFB has not resulted in either disfigurement of the head, face or neck (Diagnostic Code 7800), painful scars (Diagnostic Code 7804), or other scars under either the old or the revised criteria, as the Board will discuss in more detail below.  

The Board finds that for the entire rating period, PFB is characterized by the presence of multiple two-to-three millimeter non-inflammatory papules present on the beard area and neck, shown to affect less than five percent of exposed body area, and less than five percent of total body area.  Intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of PFB during any 12-month period on appeal.

A May 2008 VA examination shows that the Veteran did not shave due to PFB and he was not receiving treatment at that time.  A physical examination showed that the Veteran and a short trimmed beard.  He had four to six two-to-three millimeter non-inflammatory papules on the left side and six to eight two-to-three millimeter non-inflammatory papules on the right side.  PFB was described as mild in degree.  

The Veteran submitted September 2009 photographs of the facial area affected by PFB. The images were consistent with the description provided during the May 2008 VA examination.    

A December 2011 VA examination shows with regard to PFB, that the Veteran reported having recurring problems with follicular eruption about once every other week after shaving.  He reported treating the area with hydrocortisone cream.  The VA examiner stated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face or neck.  He was noted to use topical corticosteroids, specifically hydrocortisone cream, for treatment for a duration of less than six weeks.  The use of systemic corticosteroids or other immunosuppressive medications were not indicated.  PFB was stated to affect less than five percent of total body area, and less than five percent of exposed body areas.  

In April 2012 Board hearing testimony, the Veteran reported that PFB was aggravated by shaving.  He reported that he only shaved once a week.  He stated that if he shaved more than that, it would aggravate his skin and it did get painful once the bumps occurred.  He used over-the-counter hydrocortisone cream to treat his face and testified that PFB only affected him when the bumps occurred, and then it was painful and irritating.  The Board finds that the Veteran's testimony is credible, and the effects of PFB described are consistent with findings described in VA examinations.   

A May 2014 VA examination shows that PFB had resulted in razor bumps since service.  He used topical corticosteroids for treatment, specifically, hydrocortisone when it started to itch.  The total duration of medication use in the past 12 months was stated to be six weeks or more, but not constant.   The VA examiner indicated that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  The VA examiner indicated that the Veteran did not have a visible skin condition at that time.  He was, however, noted to have two-to-three millimeter papules in the beard area and neck, which were not analogous to scars, and were less than 1/4 inch wide.  There were no hypo- or hyper-pigmented areas exceeding six square inches.  Photographs taken during the examination are of record.   

The Board finds that the weight of the evidence shows that PFB results in two-to-three millimeter non-inflammatory papules on the face and neck, however, a December 2011 VA examination shows that these papules less than five percent of total body area, and less than five percent of exposed body areas.  

VA examinations and lay testimony shows that PFB was treated with topical hydrocortisone cream, but intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for treatment of PFB during any 12-month period on appeal.  On July 14, 2017, the Federal Circuit Court issued a precedential opinion in Johnson v. Shulkin, 862 F.3d 1351 (2017) that held that the use of topical corticosteroids did not automatically mean systemic therapy because Diagnostic Code 7806 distinguished between systemic and topical therapy.  The use of a topical corticosteroid could be considered either systemic therapy or topical therapy based on the factual circumstances of each case.  Id.  The Board finds that the Veteran's use of topical hydrocortisone, in this case, did not represent the need for systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment of PFB, and finds that this is supported by findings from the December 2011 VA examination, which indicated that the Veteran was not treated with systemic corticosteroids or other immunosuppressive medications despite the use of hydrocortisone cream.  

Because the weight of the evidence shows that PFB affects less than 5 percent of total body area and less than 5 percent of total body area, without the need for systemic therapy for treatment, the Board finds that the criteria for an initial compensable evaluation under Diagnostic Code 7813-7806 have not been met or approximated at any time during the appeal period.   

Diagnostic Code 7813 allows for a rating based on scars depending on the predominant disability.  38 C.F.R. § 4.118.  While the Board finds that the Veteran has provided credible evidence indicating that papules related to PFB were irritated and painful when they occurred, the Board finds, based on the December 2011 and May 2014 VA examiner's findings, that these papules were not analogous to scars and according to lay testimony, they were effectively treated with hydrocortisone cream.  December 2011 and May 2014 VA examiners both stated that the Veteran's PFB did not cause scarring or disfigurement of the head, face or neck and the May 20014 VA examiner further opined that the identified papules in the beard area and neck were not analogous to scars.  For these reasons, the Board finds that the Veteran did not have painful or unstable scars to warrant a compensable rating under Diagnostic Code 7804 under either the old rating criteria or the criteria in effect after October 23, 2008.  

The Board finds that the Veteran did not have disfigurement of the head, face or neck, nor does he have any characteristics of disfigurement described in the code to warrant a compensable rating under Diagnostic Code 7800, either the old rating criteria or the criteria in effect after October 23, 2008.  VA examiners indicated that the Veteran did not have disfigurement of the head, face, or neck and the May 2014 VA examiner specified that papules in the beard area and neck were less than 1/4 inch wide and there were no hypo- or hyper-pigmented areas exceeding six square inches.  

The Board finds that the Veteran's disability is, additionally, not shown to result in limitation of motion or loss of function to warrant a separate or higher rating under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  For these reasons, the Board finds that for the entire rating period, compensable rating is not warranted for pseudofolliculitis barbae.  As a preponderance of the evidence is against the appeal for an initial compensable rating for pseudofolliculitis barbae, the claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).



(CONTINUED ON NEXT PAGE)



ORDER

An initial compensable rating, in excess of 0 percent, for pseudofolliculitis barbae is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


